Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDMENT NO. 5,

INCREMENTAL ASSUMPTION AGREEMENT

and

REFINANCING FACILITY AGREEMENT

dated as of May 30, 2018

relating to the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 4, 2014,

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,

THE LENDERS PARTY THERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE LOAN FUNDING LLC,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

GOLDMAN SACHS LENDING PARTNERS LLC,

HSBC SECURITIES (USA) INC.,

JPMORGAN CHASE BANK, N.A.,

KKR CAPITAL MARKETS LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

PNC BANK, NATIONAL ASSOCIATION

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref. No. 5865-797]  



--------------------------------------------------------------------------------

AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND REFINANCING FACILITY
AGREEMENT dated as of May 30, 2018 (this “Agreement”), to the SECOND AMENDED AND
RESTATED CREDIT AGREEMENT dated as of June 4, 2014 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; and as amended hereby, the “Amended Credit Agreement”), among
TRANSDIGM INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP
INCORPORATED, a Delaware corporation (“Holdings”), each subsidiary of the
Borrower from time to time party thereto, the lenders party thereto, and CREDIT
SUISSE AG, as administrative agent and collateral agent for the Lenders (in such
capacities, the “Agent”).

A.    The Borrower has requested that (i) the Persons set forth on Schedule I
hereto (the “Tranche E Refinancing Term Lenders”) make Refinancing Term Loans to
the Borrower in an aggregate principal amount of $1,322,016,369.26 (the “Tranche
E Refinancing Term Loans”) on the Amendment No. 5 Effective Date (as defined
below), (ii) the Persons set forth on Schedule I hereto (the “Tranche E
Incremental Term Lenders” and, together with the Tranche E Refinancing Term
Lenders, the “New Tranche E Term Lenders”) make Incremental Term Loans to the
Borrower in an aggregate principal amount of $933,007,785.32 (the “Tranche E
Incremental Term Loans”, and together with the Tranche E Refinancing Term Loans,
the “New Tranche E Term Loans”) on the Amendment No. 5 Effective Date, (iii) the
Persons set forth on Schedule I hereto (the “New Tranche F Term Lenders” and,
together with the New Tranche E Term Lenders, the “2018 New Term Lenders”) make
Refinancing Term Loans to the Borrower in an aggregate principal amount of
$3,577,740,539.00 (the “New Tranche F Term Loans” and, together with the New
Tranche E Term Loans, the “2018 New Term Loans”) on the Amendment No. 5
Effective Date, (iv) the final maturity date of the Revolving Credit Commitments
be extended to the Extended Revolving Credit Maturity Date (as defined herein)
(each Dollar Revolving Credit Lender that consents to such extension, a
“Consenting Dollar Revolving Credit Lender” and each Multicurrency Revolving
Credit Lender that consents to such extension, a “Consenting Multicurrency
Revolving Credit Lender”; the Consenting Dollar Revolving Credit Lenders and the
Consenting Multicurrency Revolving Credit Lenders, collectively, the “Consenting
Revolving Credit Lenders”), (v) the Persons set forth on Schedule I hereto (the
“Additional Revolving Credit Lenders”) provide Incremental Revolving Credit
Commitments (x) in the form of additional Dollar Revolving Credit Commitments in
an aggregate amount of $38,564,150.00 (the “Additional Dollar Revolving Credit
Commitments”) and (y) in the form of additional Multicurrency Revolving Credit
Commitments in an aggregate amount of $11,435,850.00 (the “Additional
Multicurrency Revolving Credit Commitments” and, together with the Additional
Dollar Revolving Credit Commitments, the “Additional Revolving Credit
Commitments”), and (vi) certain provisions of the Credit Agreement be amended as
set forth herein.

B.    The 2018 New Term Lenders are willing to make the 2018 New Term Loans to
the Borrower, the Consenting Revolving Credit Lenders are willing to extend



--------------------------------------------------------------------------------

2

 

the maturity date of their Revolving Credit Commitments and the Additional
Revolving Credit Lenders are willing to provide the Additional Revolving Credit
Commitments, in each case on the Amendment No. 5 Effective Date, and the Lenders
party hereto, constituting the Required Lenders, are willing to amend the Credit
Agreement as provided for herein, in each case, on the terms and subject to the
conditions set forth herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
As used herein, the term “2018 Transactions” means, collectively, (a) the
execution, delivery and performance by each Loan Party of this Agreement,
(b) the Borrowing of the 2018 New Term Loans hereunder and the use of the
proceeds thereof in accordance with the terms of the Credit Agreement and this
Agreement, (c) the repayment in full of the outstanding Tranche E Term Loans,
together with all accrued and unpaid interest thereon (the “Tranche E
Refinancing”), (d) the repayment in full of the outstanding Tranche F Term
Loans, together with all accrued and unpaid interest thereon (the “Tranche F
Refinancing”), (e) the extension of the maturity date of the Revolving Credit
Commitments of the Consenting Revolving Credit Lenders, (f) the establishment of
the Additional Revolving Credit Commitments pursuant hereto and (g) the payment
of fees and expenses incurred in connection with the foregoing (the “Transaction
Costs”).

SECTION 2. New Term Loan Commitments. (a) Each Tranche E Refinancing Term Lender
hereby agrees, severally and not jointly, on the terms set forth herein and in
the Credit Agreement and subject to the conditions set forth herein, to make
Tranche E Refinancing Term Loans to the Borrower on the Amendment No. 5
Effective Date in an aggregate principal amount not to exceed the amount set
forth opposite such Tranche E Refinancing Term Lender’s name on Schedule I
hereto under the heading “Tranche E Refinancing Term Loan Commitment”. Amounts
borrowed under this Section 2(a) and repaid or prepaid may not be reborrowed.

(b) Each Tranche E Incremental Term Lender hereby agrees, severally and not
jointly, on the terms set forth herein and in the Credit Agreement and subject
to the conditions set forth herein, to make Tranche E Incremental Term Loans to
the Borrower on the Amendment No. 5 Effective Date in an aggregate principal
amount not to exceed the amount set forth opposite such Tranche E Incremental
Term Lender’s name on Schedule I hereto under the heading “Tranche E Incremental
Term Loan Commitment”. Amounts borrowed under this Section 2(b) and repaid or
prepaid may not be reborrowed.

(c) Each New Tranche F Term Lender hereby agrees, severally and not jointly, on
the terms set forth herein and in the Credit Agreement and subject to



--------------------------------------------------------------------------------

3

 

the conditions set forth herein, to make New Tranche F Term Loans to the
Borrower on the Amendment No. 5 Effective Date in an aggregate principal amount
not to exceed the amount set forth opposite such New Tranche F Term Lender’s
name on Schedule I hereto under the heading “New Tranche F Term Loan
Commitment”. Amounts borrowed under this Section 2(c) and repaid or prepaid may
not be reborrowed.

(d) Unless the context shall otherwise require, (i) the Tranche E Refinancing
Term Loans and the New Tranche F Term Loans shall constitute “Refinancing Term
Loans” and the Tranche E Refinancing Term Lenders and the New Tranche F Term
Lenders shall constitute “Refinancing Term Lenders” and “Lenders” and (ii) the
Tranche E Incremental Term Loans shall constitute “Incremental Term Loans” and
the Tranche E Incremental Term Lenders shall constitute “Incremental Term
Lenders” and “Lenders”, in each case for all purposes of the Amended Credit
Agreement and the other Loan Documents.

(e) From and after the Amendment No. 5 Effective Date, the Tranche E Refinancing
Term Loans and the Tranche E Incremental Term Loans shall constitute a single
Class of Term Loans under the Amended Credit Agreement, being referred to
therein as the “Tranche E Term Loans”.

(f) The proceeds of the New Tranche E Term Loans shall be used (i) to finance
the Tranche E Refinancing, (ii) to finance a portion of the Tranche F
Refinancing, (iii) for other general corporate purposes of the Borrower,
including to fund Permitted Acquisitions and other Investments and (iv) to pay
Transaction Costs.

(g) The proceeds of the New Tranche F Term Loans shall be used solely (i) to
finance the Tranche F Refinancing and (ii) to pay Transaction Costs.

(h) Unless previously terminated, the commitments of the 2018 New Term Lenders
pursuant to Sections 2(a), (b) and (c) shall terminate upon the making of the
2018 New Term Loans on the Amendment No. 5 Effective Date.

(i) The initial Interest Period with respect to the New Tranche E Term Loans and
the New Tranche F Term Loans shall be the Interest Period set forth in the
applicable notice of borrowing delivered by the Borrower to the Administrative
Agent pursuant to Section 5(d) of this Agreement.

SECTION 3. Extension of Revolving Credit Commitments. Effective as of the
Amendment No. 5 Effective Date, subject to the conditions set forth herein and
in the Amended Credit Agreement:

(a)    (i) Each Consenting Dollar Revolving Credit Lender shall be an Extended
Dollar Revolving Credit Lender under and as defined in the Amended Credit
Agreement, and its Dollar Revolving Credit Commitment and Dollar Revolving Loans
shall be an Extended Dollar Revolving Credit Commitment and Extended



--------------------------------------------------------------------------------

4

 

Dollar Revolving Loans thereunder, respectively, and (ii) each Consenting
Multicurrency Revolving Credit Lender shall be an Extended Multicurrency
Revolving Credit Lender under and as defined in the Amended Credit Agreement,
and its Multicurrency Revolving Credit Commitment and Multicurrency Revolving
Loans shall be an Extended Multicurrency Revolving Credit Commitment and
Extended Multicurrency Revolving Loans thereunder, respectively.

(b)    (i) Each Dollar Revolving Credit Lender that is not a Consenting Dollar
Revolving Credit Lender shall be a Non-Extended Dollar Revolving Credit Lender
under and as defined in the Amended Credit Agreement, and its Dollar Revolving
Credit Commitment and Dollar Revolving Loans shall be redesignated as a
Non-Extended Dollar Revolving Credit Commitment and Non-Extended Dollar
Revolving Loans thereunder, respectively, and (ii) each Multicurrency Revolving
Credit Lender that is not a Consenting Multicurrency Revolving Credit Lender
shall be a Non-Extended Multicurrency Revolving Credit Lender under and as
defined in the Amended Credit Agreement, and its Multicurrency Revolving Credit
Commitment and Multicurrency Revolving Loans shall be redesignated as a
Non-Extended Multicurrency Revolving Credit Commitment and Non-Extended
Multicurrency Revolving Loans thereunder, respectively.

(c)    For the avoidance of doubt, all Revolving Loans and Letters of Credit
outstanding as of the Amendment No. 5 Effective Date shall remain outstanding.

(d) The Borrower and any Revolving Credit Lender may, at any time, agree to
convert all or any portion of the Non-Extended Dollar Revolving Credit
Commitment (such term and each other capitalized term used in this Section 3(d)
having the meaning assigned thereto in the Amended Credit Agreement) or
Non-Extended Multicurrency Revolving Credit Commitment of such Revolving Credit
Lender into an Extended Dollar Revolving Credit Commitment or Extended
Multicurrency Revolving Credit Commitment, respectively (and any Revolving Loans
outstanding in respect thereof into Extended Dollar Revolving Loans or Extended
Multicurrency Revolving Loans, as the case may be), pursuant to procedures
reasonably satisfactory to the Agent.

(e)    On the Amendment No. 5 Effective Date, immediately following the
transactions contemplated by this Section 3, the Non-Extended Dollar Revolving
Credit Commitments and the Non-Extended Multicurrency Revolving Credit
Commitments shall automatically be terminated in full and, in connection with
such termination, the reallocation of the participations of the Extended Dollar
Revolving Credit Lenders with respect to Dollar Letters of Credit and of the
Extended Multicurrency Revolving Credit Lenders with respect to Multicurrency
Letters of Credit and Swingline Loans, if any, contemplated by Sections 2.22(h)
and 2.23(m) of the Credit Agreement shall be effected in accordance with the
terms thereof.

SECTION 4. Revolving Commitment Increase.



--------------------------------------------------------------------------------

5

 

(a) Each Additional Revolving Credit Lender hereby agrees, severally and not
jointly, on the terms and subject to the conditions set forth herein and in the
Amended Credit Agreement, to provide an Additional Dollar Revolving Credit
Commitment and an Additional Multicurrency Revolving Credit Commitment to the
Borrower on the Amendment No. 5 Effective Date, in each case, in an amount equal
to the amount set forth opposite such Additional Revolving Credit Lender’s name
on Schedule I hereto under the heading “Additional Dollar Revolving Credit
Commitment” and “Additional Multicurrency Revolving Credit Commitment”,
respectively.

(b) The Additional Revolving Credit Lenders shall constitute “Extended Dollar
Revolving Credit Lenders” and “Extended Multicurrency Revolving Credit Lenders”,
the Additional Dollar Revolving Credit Commitments shall constitute “Extended
Dollar Revolving Credit Commitments”, and the loans made thereunder shall
constitute “Extended Dollar Revolving Loans”, and the Additional Multicurrency
Revolving Credit Commitments shall constitute “Extended Multicurrency Revolving
Credit Commitments”, and the loans made thereunder shall constitute “Extended
Multicurrency Revolving Loans”, in each case for all purposes of the Amended
Credit Agreement and the other Loan Documents.

(c) (i) Upon the effectiveness of the Additional Dollar Revolving Credit
Commitments, each Dollar Revolving Credit Lender immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each Additional Revolving Credit Lender, and each such Additional
Revolving Credit Lender will automatically and without further act be deemed to
have assumed, a portion of such Dollar Revolving Credit Lender’s participations
under the Amended Credit Agreement in outstanding Dollar Letters of Credit such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations under
the Amended Credit Agreement in Dollar Letters of Credit held by each Dollar
Revolving Credit Lender (including each such Additional Revolving Credit Lender)
will equal such Lender’s Pro Rata Percentage and (ii) if, immediately prior to
the Amendment No. 5 Effective Date, there are any Dollar Revolving Loans
outstanding, such Dollar Revolving Loans shall, upon the effectiveness of the
Additional Dollar Revolving Credit Commitments, be prepaid from the proceeds of
additional Dollar Revolving Loans made under the Amended Credit Agreement
(reflecting the increase in the Total Dollar Revolving Credit Commitment), which
prepayment shall be accompanied by accrued interest on the Dollar Revolving
Loans being prepaid and any costs incurred by any Dollar Revolving Credit Lender
in accordance with Section 2.15 of the Amended Credit Agreement.

(d) (i) Upon the effectiveness of the Additional Multicurrency Revolving Credit
Commitments, each Multicurrency Revolving Credit Lender immediately prior to
such effectiveness will automatically and without further act be deemed to have
assigned to each Additional Revolving Credit Lender, and each such



--------------------------------------------------------------------------------

6

 

Additional Revolving Credit Lender will automatically and without further act be
deemed to have assumed, a portion of such Multicurrency Revolving Credit
Lender’s participations under the Amended Credit Agreement in outstanding
Multicurrency Letters of Credit and, if applicable, Swingline Loans, such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations under
the Amended Credit Agreement in Multicurrency Letters of Credit and Swingline
Loans held by each Multicurrency Revolving Credit Lender (including each such
Additional Revolving Credit Lender) will, in each case, equal such Lender’s Pro
Rata Percentage and (ii) if, immediately prior to the Amendment No. 5 Effective
Date, there are any Multicurrency Revolving Loans outstanding, such
Multicurrency Revolving Loans shall, upon the effectiveness of the Additional
Multicurrency Revolving Credit Commitments, be prepaid from the proceeds of
additional Multicurrency Revolving Loans made under the Amended Credit Agreement
(reflecting the increase in the Total Multicurrency Revolving Credit
Commitment), which prepayment shall be accompanied by accrued interest on the
Multicurrency Revolving Loans being prepaid and any costs incurred by any
Multicurrency Revolving Credit Lender in accordance with Section 2.15 of the
Amended Credit Agreement.

SECTION 5. Amendments to Credit Agreement. Effective as of the Amendment No. 5
Effective Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

“Amendment No. 5” means Amendment No. 5, Incremental Assumption Agreement and
Refinancing Facility Agreement dated as of May 30, 2018, relating to this
Agreement.

“Amendment No. 5 Effective Date” has the meaning assigned to such term in
Amendment No. 5.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.25(d).

(b) Clause (b) of the definition of the term “Applicable Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) with respect to Tranche E Term Loans, Tranche F Term Loans and Tranche G
Term Loans, (i) for Eurocurrency Loans, 2.50% per annum, and (ii) for ABR Loans,
1.50% per annum; and”.

(c) The definition of the term “ EURIBO Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following proviso immediately
following the words “equivalent to such Interest Period” therein:



--------------------------------------------------------------------------------

7

 

“; provided that if such rate is not available at such time for any reason, then
the “EURIBO Rate” for such Interest Period shall be a comparable successor rate
that is, at such time, broadly accepted by the syndicated loan market for loans
denominated in Euro in lieu of the “EURIBO Rate” or, if no such broadly accepted
comparable successor rate exists at such time, a successor index rate as the
Agent may determine (giving due consideration to any evolving or then existing
convention for similar Euro denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “EURIBO Successor Rate”)), and
such EURIBO Successor Rate shall become effective at 5:00 p.m. (New York City
time) on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Agent written notice that
such Required Lenders do not accept such amendment (provided that the foregoing
proviso shall not apply with respect to the Non-Extended Revolving Loans)”

(d) The last sentence of the term “Extended Dollar Revolving Credit Commitment”
set forth in Section 1.01 of the Credit Agreement is deleted in its entirety and
replaced with the following:

“The aggregate amount of the Extended Dollar Revolving Credit Commitments on the
Amendment No. 5 Effective Date is $500,616,709.19.”

(e) The last sentence of the term “Extended Multicurrency Revolving Credit
Commitment” set forth in Section 1.01 of the Credit Agreement is deleted in its
entirety and replaced with the following:

“The aggregate amount of the Extended Multicurrency Revolving Credit Commitments
on the Amendment No. 5 Effective Date is $99,383,290.82.”

(f) The definition of the term “Extended Revolving Credit Maturity Date” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Extended Revolving Credit Maturity Date” means December 28, 2022, provided that
if on any date prior to December 28, 2022 (any such date, a “Reference Date”),
any of (x) the Borrower’s 5.50% Senior Subordinated Notes due 2020, (y) the 2014
Senior Subordinated Notes or (z) any Indebtedness (“Refinanced Indebtedness”)
incurred to refinance or otherwise extend the maturity date of the Borrower’s
5.50% Senior Subordinated Notes due 2020, the 2014 Senior Subordinated Notes or
other Refinanced Indebtedness, is outstanding and scheduled to mature or
similarly become due on or prior to the date that is sixty days after the
Reference Date, the Revolving Credit Maturity Date shall instead be the



--------------------------------------------------------------------------------

8

 

Reference Date; provided, further, that, in each case, if any such day is not a
Business Day, the Revolving Credit Maturity Date shall be the Business Day
immediately preceding such day.

(g) The definition of the term “ LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following proviso immediately
following the words “equal to such Interest Period” therein:

“; provided that if such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be a comparable successor rate
that is, at such time, broadly accepted by the syndicated loan market for loans
denominated in the applicable currency in lieu of the “LIBO Rate” or, if no such
broadly accepted comparable successor rate exists at such time, a successor
index rate as the Agent may determine (giving due consideration to any evolving
or then existing convention for similar syndicated credit facilities denominated
in such currency for such alternative benchmarks (any such proposed rate, a
“LIBO Successor Rate”)), and such LIBO Successor Rate shall become effective at
5:00 p.m. (New York City time) on the fifth Business Day after the Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Agent written notice that such Required Lenders do not accept such amendment
(provided that the foregoing proviso shall not apply with respect to the Tranche
G Term Loans and the Non-Extended Revolving Loans)”

(h) The last sentence of the term “Non-Extended Dollar Revolving Credit
Commitment” set forth in Section 1.01 of the Credit Agreement is deleted in its
entirety and replaced with the following:

“The aggregate amount of the Non-Extended Dollar Revolving Credit Commitments on
the on the Amendment No. 5 Effective Date is $0.00.”

(i) The last sentence of the term “Non-Extended Multicurrency Revolving Credit
Commitment” set forth in Section 1.01 of the Credit Agreement is deleted in its
entirety and replaced with the following:

“The aggregate amount of the Non-Extended Multicurrency Revolving Credit
Commitments on the Amendment No. 5 Effective Date is $0.00.”

(j) The definition of the term “Non-Extended Revolving Credit Maturity Date” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Non-Extended Revolving Credit Maturity Date” means February 28, 2020.



--------------------------------------------------------------------------------

9

 

(k) Clause (7) of the definition of the term “Permitted Indebtedness” set forth
in Section 1.01 of the Credit Agreement is hereby amended by replacing
“$150,000,000” therein with “the greater of (a) $150,000,000, and (b) 9% of the
Consolidated EBITDA of the Borrower for the most recently ended period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)”.

(l) Clause (11) of the definition of the term “Permitted Indebtedness” set forth
in Section 1.01 of the Credit Agreement is hereby amended by replacing
“$150,000,000” therein with “the greater of (a) $150,000,000, and (b) 9% of the
Consolidated EBITDA of the Borrower for the most recently ended period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)”.

(m) Clause (12) of the definition of the term “Permitted Indebtedness” set forth
in Section 1.01 of the Credit Agreement is hereby amended by replacing “4.25 to
1.00” therein with “5.00 to 1.00”.

(n) Clause (14) of the definition of the term “Permitted Indebtedness” set forth
in Section 1.01 of the Credit Agreement is hereby amended by replacing
“$150,000,000” therein with “the greater of (a) $250,000,000, and (b) 15% of the
Consolidated EBITDA of the Borrower for the most recently ended period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)”.

(o) Clause (18) of the definition of the term “Permitted Indebtedness” set forth
in Section 1.01 of the Credit Agreement is hereby amended by replacing
“$350,000,000” therein with “the greater of (a) $350,000,000, and (b) 21% of the
Consolidated EBITDA of the Borrower for the most recently ended period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)”.

(p) The definition of the term “Total Dollar Revolving Credit Commitment” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Total Dollar Revolving Credit Commitment” means, at any time, the aggregate
amount of Dollar Revolving Credit Commitments, as in effect at such time. The
Total Dollar Revolving Credit Commitment as of the Amendment No. 5 Effective
Date is $500,616,709.19.”

(q) The definition of the term “Total Multicurrency Revolving Credit Commitment”
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“Total Multicurrency Revolving Credit Commitment” means, at any time, the
aggregate amount of Multicurrency Revolving Credit



--------------------------------------------------------------------------------

10

 

Commitments, as in effect at such time. The Total Multicurrency Revolving Credit
Commitment as of the Amendment No. 5 Effective Date is $99,383,290.82.”

(r) The definition of the term “Tranche E Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Tranche E Maturity Date” means May 30, 2025.

(s) The definition of the term “Tranche E Term Loan Commitments” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Tranche E Term Loan Commitments” means the New Tranche E Term Loan Commitments
in an aggregate principal amount of $2,255,024,154.58 established pursuant to
(and as defined in) Amendment No. 5.

(t) The definition of the term “Tranche E Term Loans” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Tranche E Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Sections 2(a) and (b) of Amendment No. 5.

(u) The definition of the term “Tranche F Term Loan Commitments” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Tranche F Term Loan Commitments” means the New Tranche F Term Loan Commitments
in an aggregate principal amount of $3,577,740,539.00 established pursuant to
(and as defined in) Amendment No. 5.

(v) The definition of the term “Tranche F Term Loans” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Tranche F Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 2(c) of Amendment No. 5.

(w) Section 2.08(a) of the Credit Agreement is hereby amended by restating
clause (iii) in its entirety as follows:

The Borrower shall pay to the Agent, for the account of the Tranche E Term
Lenders, on the dates set forth below, or if any



--------------------------------------------------------------------------------

11

 

such date is not a Business Day, on the next preceding Business Day, a principal
amount of the Tranche E Term Loans (as adjusted from time to time pursuant to
Sections 2.08(c), 2.09(c), 2.10(h) and 2.24(d)) equal to the amount set forth
below for such date, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment:

 

DATE

 

 

SCHEDULED TRANCHE  

E TERM LOAN

REPAYMENTS

June 30, 2018   $5,637,560.39 September 30, 2018   $5,637,560.39 December 31,
2018   $5,637,560.39 March 31, 2019   $5,637,560.39 June 30, 2019  
$5,637,560.39 September 30, 2019   $5,637,560.39 December 31, 2019  
$5,637,560.39 March 31, 2020   $5,637,560.39 June 30, 2020   $5,637,560.39
September 30, 2020   $5,637,560.39 December 31, 2020   $5,637,560.39 March 31,
2021   $5,637,560.39 June 30, 2021   $5,637,560.39 September 30, 2021  
$5,637,560.39 December 31, 2021   $5,637,560.39 March 31, 2022   $5,637,560.39
June 30, 2022   $5,637,560.39 September 30, 2022   $5,637,560.39 December 31,
2022   $5,637,560.39 March 31, 2023   $5,637,560.39 June 30, 2023  
$5,637,560.39 September 30, 2023   $5,637,560.39 December 31, 2023  
$5,637,560.39 March 31, 2024   $5,637,560.39 June 30, 2024   $5,637,560.39
September 30, 2024   $5,637,560.39 December 31, 2024   $5,637,560.39 March 31,
2025   $5,637,560.39 Tranche E Maturity Date   Remainder

(x) Section 2.08(a) of the Credit Agreement is hereby amended by restating
clause (iv) in its entirety as follows:



--------------------------------------------------------------------------------

12

 

The Borrower shall pay to the Agent, for the account of the Tranche F Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day, a principal amount of the Tranche F
Term Loans (as adjusted from time to time pursuant to Sections 2.08(c), 2.09(c),
2.10(h) and 2.24(d)) equal to the amount set forth below for such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

DATE

 

 

SCHEDULED TRANCHE  

F TERM LOAN

REPAYMENTS

June 30, 2018

  $8,944,351.35

September 30, 2018

  $8,944,351.35

December 31, 2018

  $8,944,351.35

March 31, 2019

  $8,944,351.35

June 30, 2019

  $8,944,351.35

September 30, 2019

  $8,944,351.35

December 31, 2019

  $8,944,351.35

March 31, 2020

  $8,944,351.35

June 30, 2020

  $8,944,351.35

September 30, 2020

  $8,944,351.35

December 31, 2020

  $8,944,351.35

March 31, 2021

  $8,944,351.35

June 30, 2021

  $8,944,351.35

September 30, 2021

  $8,944,351.35

December 31, 2021

  $8,944,351.35

March 31, 2022

  $8,944,351.35

June 30, 2022

  $8,944,351.35

September 30, 2022

  $8,944,351.35

December 31, 2022

  $8,944,351.35

March 31, 2023

  $8,944,351.35

Tranche F Maturity Date

  Remainder

(y) Section 2.09(d) of the Credit Agreement is hereby amended by replacing the
words “prior to the date that is six months after the Amendment No. 4 Effective
Date” therein with the words “prior to the date that is six months after the
Amendment No. 5 Effective Date”.



--------------------------------------------------------------------------------

13

 

(z) Section 2.24(c) of the Credit Agreement is hereby amended by replacing “4.25
to 1.00” in clause (iv) thereof with “5.00 to 1.00”.

(aa) Section 2.25 of the Credit Agreement is hereby amended by inserting the
following clause (d):

(d) In connection with any Loan Modification Offer with respect to any Class of
Revolving Credit Commitments, the Borrower may, concurrently with or at any time
following the effectiveness of such Loan Modification Offer, elect to replace
any Revolving Credit Lender of the Affected Class that does not become an
Accepting Lender with respect to such Loan Modification Offer (any such Lender,
a “Non-Accepting Lender”), provided that, concurrently with such replacement by
the Borrower, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Agent shall agree, as of such date, to purchase for cash
the Revolving Credit Commitments and Revolving Loans of the Affected Class held
by such Non-Accepting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Accepting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, (ii) the replacement
Lender shall become an Accepting Lender with respect to the applicable Loan
Modification Offer and (iii) the Borrower shall pay to such Non-Accepting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Accepting Lender by the
Borrower hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Accepting Lender under Sections 2.14 and
2.16, and (2) an amount, if any, equal to the payment which would have been due
to such Non-Accepting Lender on the day of such replacement under Section 2.15
had the Loans of such Non-Accepting Lender been prepaid on such date rather than
sold to the replacement Lender. Each Lender agrees that if the Agent or the
Borrower, as the case may be, exercises its option hereunder, it shall promptly
execute and deliver all agreements and documentation necessary to effectuate
such assignment as set forth in Section 9.04. The Agent or the Borrower shall be
entitled (but not obligated) to execute and deliver such agreement and
documentation on behalf of such Non-Accepting Lender and any such agreement
and/or documentation so executed by the Agent or the Borrower shall be effective
for purposes of documenting an assignment pursuant to Section 9.04.

(bb) Section 5.09 of the Credit Agreement is hereby amended by deleting the
phrase “(or, in the case of the Tranche F Term Loans, in Amendment No.1)”.

(cc) Section 6.02(c)(10) of the Credit Agreement is hereby amended by
(i) replacing the words “the first anniversary of the Amendment No. 3 Effective



--------------------------------------------------------------------------------

14

 

Date” in each instance they appear therein with the words “December 31, 2018”
and (ii) replacing “6.50 to 1.00” therein with “6.75 to 1.00”.

(dd) Section 6.02 of the Credit Agreement is hereby amended by replacing “6.00
to 1.00” in clause (2) of the last paragraph thereof with “6.75 to 1.00”.

(ee) Section 6.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 6.12. Business of Holdings. Holdings shall not engage in any business
activities or have any material assets or liabilities other than its ownership
of the Equity Interests of the Borrower and assets and liabilities incidental to
its function as a holding company, including its liabilities hereunder, under
the Senior Subordinated Notes Indentures and under any guaranty of Indebtedness
permitted by Section 6.01, and pursuant to the Guarantee and Collateral
Agreement and any other Loan Document or Senior Subordinated Notes Document.”

(ff) The Commitment Schedule to the Credit Agreement is hereby amended to read
in its entirety in the form attached as Exhibit A hereto.

SECTION 6. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement, the obligations of the 2018 New Term Lenders to make the 2018 New
Term Loans, the agreements of the Consenting Revolving Credit Lenders under
Section 3 hereof, and the obligations of the Additional Revolving Credit Lenders
to provide the Additional Revolving Credit Commitments shall be subject to the
satisfaction or waiver of the following conditions precedent (the date on which
such conditions precedent are so satisfied or waived, the “Amendment No. 5
Effective Date”):

(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the
Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent, (iii) the 2018 New Term Lenders, (iv) the Consenting Revolving
Credit Lenders, (v) the Additional Revolving Credit Lenders and (vi) Lenders
constituting the Required Lenders (immediately prior to giving effect to the
making of the 2018 New Term Loans and the consummation of the Tranche E
Refinancing and the Tranche F Refinancing);

(b) at the time of and immediately after giving effect to the Additional
Revolving Credit Commitments and the making of the 2018 New Term Loans and the
application of the proceeds thereof, each of the conditions set forth in
Section 4.01(b) and Section 4.01(c) of the Credit Agreement shall be satisfied;
provided that, for purposes of the condition set forth in Section 4.01(b), the
words “Second Restatement Date” set forth in Section 3.13(a) of the Credit
Agreement shall be deemed to be “Amendment No. 5 Effective Date” in each place
they appear therein, the words “Second Restatement Transactions” in
Section 3.13(a) of the



--------------------------------------------------------------------------------

15

 

Credit Agreement shall be deemed to be “2018 Transactions” and the parenthetical
in Section 3.13(a) of the Credit Agreement shall be disregarded;

(c) the Agent shall have received a certificate dated as of the Amendment No. 5
Effective Date and executed by a Financial Officer of the Borrower with respect
to the conditions set forth in paragraph (b) above;

(d) the Agent shall have received a notice of borrowing with respect to each of
(i) the New Tranche E Term Loans and (ii) the New Tranche F Term Loans in
accordance with Section 2.03 and Section 2.26(a) of the Credit Agreement;

(e) the Agent shall have received a solvency certificate in form and substance
reasonably satisfactory to the Agent to the effect that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the 2018
Transactions, are solvent (within the meaning of Section 3.13 of the Credit
Agreement, as modified in the same manner as set forth in clause (b) above);

(f) the Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the February 2018
Refinancing Facility Effective Date;

(g) the Agent shall have received, at least three Business Days prior to the
Amendment No. 5 Effective Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the Agent, any 2017 Refinancing Term Lender or any
Additional Revolving Credit Lender at least five Business Days prior to the
Amendment No. 5 Effective Date; and

(h) the Agent shall have received payment of all fees and reimbursement of all
expenses separately agreed in writing by the Borrower and the arrangers of the
2018 New Term Loans or required by Section 9.03 of the Credit Agreement or by
any other Loan Document to be reimbursed by the Borrower on the Amendment No. 5
Effective Date in connection with this Agreement and the transactions
contemplated hereby to the extent invoiced at least one Business Day prior to
the Amendment No. 5 Effective Date.

The Agent shall notify the Borrower and the Lenders of the Amendment No. 5
Effective Date, and such notice shall be conclusive and binding.

SECTION 7. Fees. On the Amendment No. 5 Effective Date, the Borrower shall pay
to the Agent, (a) for the account of (i) each Tranche E Term Lender and Tranche
F Term Lender under the Credit Agreement that (x) has agreed to exchange 100% of
its Tranche E Term Loans or Tranche F Term Loans, as the case may be, for New
Tranche E Term Loans or New Tranche F Term Loans, respectively, under the
Amended Credit Agreement and (y) executes and irrevocably delivers a signature
page to this Agreement



--------------------------------------------------------------------------------

16

 

to the Agent (or its counsel) at or prior to 5:00 p.m., New York City time, on
May 8, 2018 (the “Consent Time”), a fee in an amount equal to 0.10% of the
aggregate principal amount of Tranche E Term Loans or Tranche F Term Loans, as
applicable, of such Lender immediately prior to the Amendment No. 5 Effective
Date, (ii) each Tranche G Term Lender that executes and irrevocably delivers a
signature page to this Agreement to the Agent (or its counsel) at or prior to
the Consent Time, a fee in an amount equal to 0.10% of the aggregate amount of
such Lender’s Tranche G Term Loans immediately prior to the Amendment No. 5
Effective Date and (iii) each Consenting Revolving Credit Lender that executes
and irrevocably delivers a signature page to this Agreement to the Agent (or its
counsel) at or prior to 5:00 p.m., New York City time, on May 15, 2018, a fee in
an amount equal to 0.10% of the aggregate amount of such Lender’s Revolving
Credit Commitments immediately prior to the Amendment No. 5 Effective Date (the
fees payable under this clause (a), collectively, the “Amendment Fees”), (b) for
the account of each Tranche E Incremental Term Lender, a fee (the “Tranche E
Incremental Upfront Fees”) in an amount equal to 0.50% of the aggregate
principal amount of the Tranche E Incremental Term Loans of such Lender on the
Amendment No. 5 Effective Date (which fee may be payable in the form of original
issue discount, at the option of the Agent) and (c) for the account of each
Additional Revolving Credit Lender, a fee (the “Additional Revolving Credit
Commitment Upfront Fees”) in an amount equal to 0.50% of the aggregate amount of
the Additional Revolving Credit Commitments of such Lender on the Amendment
No. 5 Effective Date. The Tranche E Incremental Upfront Fees, the Additional
Revolving Credit Commitment Upfront Fees and the Amendment Fees shall be payable
on the Amendment No. 5 Effective Date in immediately available funds and, once
paid, shall not be refundable under any circumstances.

SECTION 8. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders (including the 2018 New Term Lenders and the Additional
Revolving Credit Lenders) and the Agent that (a) this Agreement has been duly
authorized, executed and delivered by Holdings, the Borrower and the
Subsidiaries of the Borrower party hereto, and this Agreement constitutes a
legal, valid and binding obligation of Holdings, the Borrower and the
Subsidiaries of the Borrower party hereto, subject to applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and to general principles of equity;
(b) after giving effect to this Agreement, the representations and warranties
set forth in Article III of the Credit Agreement and in each other Loan Document
are true and correct in all material respects on and as of the Amendment No. 5
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they were true and correct in
all material respects on and as of such earlier date; provided that, (i) in each
case, such materiality qualifier shall not be applicable to any representation
and warranty that already is qualified or modified by materiality in the text
thereof and (ii) for purposes of the representation in Section 3.13(a) of the
Credit Agreement, the words “Second Restatement Date” in each place set forth
therein shall be deemed to be “Amendment No. 5 Effective Date”, the words
“Second Restatement Transactions” shall be deemed to be “2018 Transactions” and
the parenthetical in Section 3.13(a) of the Credit Agreement shall be
disregarded; and (c) as of the Amendment No. 5 Effective Date, after giving
effect to this Agreement, no Default or Event of Default has



--------------------------------------------------------------------------------

17

 

occurred and is continuing or would reasonably be expected to result from the
establishment of the Additional Revolving Credit Commitments or the borrowing of
the 2018 New Term Loans and the use of the proceeds thereof.

SECTION 9. Certain Post-Effectiveness Collateral Obligations. The Borrower shall
deliver to the Agent each of the documents, and take each of the actions,
specified in Schedule II hereto.

SECTION 10. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the Amendment No. 5 Effective Date, any reference to
the Credit Agreement in any Loan Document, and the terms “this Agreement”,
“herein”, “hereunder”, “hereto”, “hereof” and words of similar import in the
Credit Agreement, shall, unless the context otherwise requires, mean the Credit
Agreement as modified hereby. This Agreement shall constitute a “Loan Document”,
a “Refinancing Facility Agreement”, an “Incremental Term Loan Assumption
Agreement” and an “Incremental Revolving Credit Assumption Agreement”, in each
case for all purposes of the Amended Credit Agreement and the other Loan
Documents.

SECTION 11. Acknowledgement and Consent. Each Loan Party hereby acknowledges
that it has read this Agreement and consents to the terms hereof and further
hereby affirms, confirms and agrees that (a) notwithstanding the effectiveness
of this Agreement, the obligations of such Loan Party under each of the Loan
Documents to which it is a party shall not be impaired and each of the Loan
Documents to which such Loan Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects, in
each case, as amended hereby; (b) its Guarantee of the Obligations, and the
pledge of and/or grant of a security interest in its assets as Collateral to
secure the Obligations, all as and to the extent provided in the Collateral
Documents as originally executed, shall continue in full force and effect in
respect of, and to secure, the Obligations (including the 2018 New Term Loans
and the Additional Revolving Credit Commitments and the loans and other
extensions of credit thereunder); and (c) all the representations and warranties
made by or relating to it contained in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Amendment No. 5 Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date; provided
that, in



--------------------------------------------------------------------------------

18

 

each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof.

SECTION 12. Joint Lead Arrangers and Bookrunners. The joint lead arrangers and
bookrunners listed on the cover page hereof shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

SECTION 13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 14. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.

SECTION 15. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

  TRANSDIGM INC.   ACME AEROSPACE, INC.   ADAMS RITE AEROSPACE, INC.  
AEROCONTROLEX GROUP, INC.   AEROSONIC LLC   AIRBORNE ACQUISITION, INC.  
AIRBORNE GLOBAL, INC.   AIRBORNE HOLDINGS, INC.   AIRBORNE SYSTEMS NA INC.  
AIRBORNE SYSTEMS NORTH AMERICA INC.   AIRBORNE SYSTEMS NORTH AMERICA OF CA INC.
  AMSAFE GLOBAL HOLDINGS, INC.   AMSAFE, INC.   ARKWIN INDUSTRIES, INC.  
AVIATION TECHNOLOGIES, INC.   AVIONIC INSTRUMENTS LLC   AVIONICS SPECIALTIES,
INC.  

AVTECHTYEE, INC.

BETA TRANSFORMER TECHNOLOGY CORPORATION

BETA TRANSFORMER TECHNOLOGY LLC

  BREEZE EASTERN LLC   BRIDPORT HOLDINGS, INC.   BRIDPORT-AIR CARRIER, INC.  
BRUCE AEROSPACE INC.   CDA INTERCORP LLC   CEF INDUSTRIES, LLC  

CHAMPION AEROSPACE LLC

DATA DEVICE CORPORATION

  DUKES AEROSPACE, INC.   ELECTROMECH TECHNOLOGIES LLC  

EXTANT COMPONENTS GROUP

HOLDINGS, INC.

EXTANT COMPONENTS GROUP

INTERMEDIATE, INC.

  HARCO LLC  

HARTWELL CORPORATION

ILC HOLDINGS, INC.

  MARATHONNORCO AEROSPACE, INC.   MCKECHNIE AEROSPACE DE, INC.   MCKECHNIE
AEROSPACE HOLDINGS, INC.   MCKECHNIE AEROSPACE US LLC   PEXCO AEROSPACE, INC.  
JOHNSON LIVERPOOL LLC   INTERIORS IN FLIGHT LLC

 

[Signature page to Amendment No. 5]



--------------------------------------------------------------------------------

   NORTH HILLS SIGNAL PROCESSING CORP.    NORTH HILLS SIGNAL PROCESSING OVERSEAS
CORP.    KIRKHILL INC.    PNEUDRAULICS, INC.    SCHNELLER LLC    SEMCO
INSTRUMENTS, INC.    SHIELD RESTRAINT SYSTEMS, INC.    SKURKA AEROSPACE INC.   
SYMETRICS INDUSTRIES, LLC    SYMETRICS TECHNOLOGY GROUP, LLC    TACTAIR FLUID
CONTROLS, INC.    TEAC AEROSPACE HOLDINGS, INC.    TEAC AEROSPACE TECHNOLOGIES,
INC.    TELAIR INTERNATIONAL LLC    TELAIR US LLC    TEXAS ROTRONICS, INC.   
TRANSICOIL LLC    WHIPPANY ACTUATION SYSTEMS, LLC    YOUNG & FRANKLIN INC.   
By: /s/ Jonathan D. Crandall                                                
Name:    Jonathan D. Crandall    Title:      Treasurer

 

[Signature page to Amendment No. 5]



--------------------------------------------------------------------------------

  TRANSDIGM GROUP INCORPORATED      By: /s/ James
L. Skulina                                                         Name:   
James L. Skulina      Title:      Executive Vice President and Interim Chief
Financial Officer      AIRBORNE SYSTEMS NORTH AMERICA OF NJ INC.     
By: /s/ Jonathan D. Crandall                                                  
Name:    Jonathan D. Crandall      Title:      Vice President and Treasurer     
BRIDPORT ERIE AVIATION, INC.     
By: /s/ Jonathan D. Crandall                                                  
Name:    Jonathan D. Crandall      Title:      Chairman of the Board and
President      TRANSDIGM UK HOLDINGS, PLC     
By: /s/ Jonathan D. Crandall                                                  
Name:    Jonathan D. Crandall      Title:      Director   

 

[Signature page to Amendment No. 5]



--------------------------------------------------------------------------------

  CREDIT SUISSE AG, CAYMAN      ISLANDS BRANCH, as Tranche E      Refinancing
Term Lender, Tranche E      Incremental Term Lender, New Tranche F      Term
Lender, a Consenting Revolving      Credit Lender and as Agent      By:
/s/ William O’Daly                                               Name: William
O’Daly      Title:   Authorized Signatory      By:
/s/ Komal Shah                                                     Name: Komal
Shah      Title:   Authorized Signatory   

 

[Signature page to Amendment No. 5]



--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Consenting Revolving Credit Lender

    

by

 

 

/s/ Justin Tichauer

    Name:    Justin Tichauer        Title:      Managing Director   

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

  JPMorgan Chase Bank, N.A., as Consenting Revolving Credit Lender  

by

 

 

/s/ Brendan Korb

    Name:    Brendan Korb     Title:      Vice President

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☑

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution: Credit Agricole Corporate and Investment Bank

 

      by      

/s/ Gordon Yip                                               

  Name: Gordon Yip   Title:   Director

For any institution requiring a second signature line:

      by  

/s/ Mark Koneval                                           

  Name: Mark Koneval   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☑ CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:  

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution: BARCLAYS BANK PLC

 

      by       /s/ Craig Malloy                                             
Name: Craig Malloy   Title: Director

For any institution requiring a second signature line:

      by                                      
                                          Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☑ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☑

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution:             Citigroup Global Markets Inc.

 

      by       /s/ Brian Reed                                                   
Name: Brian Reed   Title:   Managing Director

For any institution requiring a second signature line:

      by                                      
                                               Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☒ CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:  

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

 

II. Signature:

Name of Institution: Fifth Third Bank

 

    by      

/s/ Will Batchelor

  Name: Will Batchelor   Title: Vice President

For any institution requiring a second signature line:

    by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☒

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

 

II. Signature:

Name of Institution: PNC Bank, NA

 

    by       /s/ Keven Larkin                                       Name: Keven
Larkin   Title: Vice President

For any institution requiring a second signature line:

    by                                                                     Name:
    Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☒ CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:  

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution: GOLDMAN SACHS BANK USA

 

    by       /s/ Ryan Durkin                                               
Name: Ryan Durkin   Title: Authorized Signatory

For any institution requiring a second signature line:

    by                                                                          
  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☑

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution:     HSBC Bank USA,
N.A.                                                         

 

    by       /s/ Andrew M. Horn                                                 
Name: Andrew M. Horn   Title:   Director

For any institution requiring a second signature line:

    by                                      
                                        Name:     Title:  

 

INTERNAL



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☒

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution:     JP Morgan Chase Bank,
N.A.                                       
                                                                  

 

      by      

/s/ Brendan Korb

  Name: Brendan Korb   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☑

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution: ROYAL BANK OF CANADA

 

      by      

/s/ Richard Smith

  Name: Richard Smith   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☑

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

      by      

/s/ John Toronto

  Name: John Toronto   Title: Authorized Signatory       by  

/s/ Warren Van Heyst

  Name: Warren Van Heyst   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☒

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution: MORGAN STANLEY BANK, N.A.

 

      by       /s/ Michael King                                              
Name: Michael King   Title: Authorized Signatory

For any institution requiring a second signature line:

      by                                      
                                            Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5, INCREMENTAL ASSUMPTION AGREEMENT AND
REFINANCING FACILITY AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
RELATING TO THE TRANSDIGM INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

I. Election:

 

TERM LENDERS

 

  ☐ CONSENT TO AMENDMENT:

By checking this box, the undersigned Term Lender hereby consents to the
Agreement.

REVOLVING CREDIT LENDERS

 

  ☒

CONSENT TO AMENDMENT AND TO EXTENSION OF REVOLVING CREDIT COMMITMENTS AND
REVOLVING LOANS:

 

By checking this box, the undersigned Revolving Credit Lender hereby consents to
the Agreement and, on the terms and subject to the conditions set forth in the
Agreement, to the extension of the final maturity date with respect to all of
its Revolving Credit Commitments and Revolving Loans.

II. Signature:

Name of Institution: MORGAN STANLEY SENIOR FUNDING, INC.

 

      by       /s/ Michael King                                          Name:
Michael King   Title: Vice President

For any institution requiring a second signature line:

      by                                                                        
  Name:   Title:  



--------------------------------------------------------------------------------

[LENDER SIGNATURE PAGE PROVIDED SEPARATELY]

[Signature Page to Amendment No. 5, Incremental Assumption Agreement and
Refinancing Facility Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

2018 New Term Loans

 

Lender

 

Tranche E Refinancing

Term Loan

Commitment

 

 

Tranche E

Incremental

Term Loan

Commitment

 

New Tranche F

Term Loan

Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$1,322,016,369.26

 

 

$933,007,785.32

 

 

$3,577,740,539.00

 

TOTAL

  $1,322,016,369.26   $933,007,785.32   $3,577,740,539.00

Additional Revolving Credit Commitments

 

Lender

 

Additional Dollar

Revolving Credit

Commitment

 

 

Additional

Multicurrency

Revolving Credit

Commitment

Citibank, N.A.

 

$15,425,660.00

 

 

$4,574,340.00

 

JPMorgan Chase Bank, N.A.

 

$23,138,490.00

 

 

$6,861,510.00

 

TOTAL

  $38,564,150.00   $11,435,850.00



--------------------------------------------------------------------------------

SCHEDULE II

 

Post Amendment No. 5 Effective Date Obligations

Within 90 days after the Amendment No. 5 Effective Date (or such later date that
the Agent in its reasonable discretion may permit), with respect to the below
described Mortgaged Properties, the Agent shall have received (i) an amendment
to the applicable Existing Mortgage in form and substance reasonably
satisfactory to the Agent, (ii) evidence that a counterpart of such amendment to
the Existing Mortgage has been recorded (or delivered to the appropriate Title
Insurance Company subject to arrangements reasonably satisfactory to the Agent
for recording promptly thereafter in the place necessary to create a valid and
enforceable first priority Lien in favor of the Agent for the benefit of itself
and the Secured Parties), (iii) a “date-down” and modification endorsement to
the existing Title Insurance Policy (or a new Title Insurance Policy if such
endorsements are not available in a jurisdiction where an Existing Mortgage has
been recorded), which shall amend the description therein of the insured
Existing Mortgage to include the amendment of the Existing Mortgage, and
otherwise be in form and substance reasonably satisfactory to the Agent, (iv) a
favorable opinion of counsel in the state in which such parcels of real property
are located with respect to the enforceability of said amendment of the Existing
Mortgage and such other opinions as Agent shall reasonably request, all in form
and substance and from counsel reasonably satisfactory to the Agent and (v) such
other information, documentation, and certifications (including evidence of
flood insurance as may be required by applicable law) as may be reasonably
required by the Agent, in each case with respect to the following Mortgaged
Properties:

 

  a.

320 S. Church Street, Addison, IL 60101-3750

  b.

1230 Old Norris Road, Liberty, SC 29657

  c.

6019 Powdermill Road, Franklin Twp., Kent, OH 44240-7109

  d.

8575 Helms Avenue, Rancho Cucamonga, CA 91730

  e.

2405 S. 3rd Ave., Union Gap, WA 98903

  f.

40 Orville Drive and 105 Wilbur Place, Bohemia, NY 11716

  g.

300 East Cypress Street, Brea, CA 92821

For the avoidance of doubt, delivery of the foregoing information, documentation
and certifications shall satisfy any comparable obligations under any prior Loan
Document to the extent such information, documentation and certifications also
relate to the Obligations with respect to which such comparable obligations are
owed.



--------------------------------------------------------------------------------

Exhibit A

Revolving Credit Commitments

 

Lender   

Non-Extended
Dollar
Revolving
Credit
Commitment

 

    

Non-Extended
Multicurrency
Revolving
Credit
Commitment

 

    

Extended
Dollar
Revolving
Credit
Commitment

 

   

Extended
Multicurrency
Revolving
Credit
Commitment

 

  Credit Suisse AG, Cayman Islands Branch     

 

-

 

 

 

    

 

-

 

 

 

    

 

$53,104,220.00

 

 

 

   

 

$16,395,780.00

 

 

 

Barclays Bank PLC     

 

-

 

 

 

    

 

-

 

 

 

    

 

$48,564,150.00

 

 

 

   

 

$11,435,850.00

 

 

 

Morgan Stanley Bank, N.A.     

 

-

 

 

 

    

 

-

 

 

 

    

 

$22,376,100.00

 

 

 

   

 

$7,623,900.00

 

 

 

Morgan Stanley Senior Funding Inc.     

 

-

 

 

 

    

 

-

 

 

 

    

 

$26,188,050.00

 

 

 

   

 

$3,811,950.00

 

 

 

Royal Bank of Canada     

 

-

 

 

 

    

 

-

 

 

 

    

 

$48,564,150.00

 

 

 

   

 

$11,435,850.00

 

 

 

Crédit Agricole Corporate and Investment Bank     

 

-

 

 

 

    

 

-

 

 

 

    

 

$52,376,100.00

 

 

 

   

 

$7,623,900.00

 

 

 

HSBC Bank USA, National Association     

 

-

 

 

 

    

 

-

 

 

 

    

 

$44,834,800.00

 

 

 

   

 

$10,165,200.00

 

 

 

Goldman Sachs Bank USA     

 

-

 

 

 

    

 

-

 

 

 

    

 

$60,000,000.00

 

 

 

    -   Citibank, N.A.     

 

-

 

 

 

    

 

-

 

 

 

    

 

$46,535,660.00

 

 

 

   

 

$13,464,340.00

 

 

 

PNC Bank, N.A.     

 

-

 

 

 

    

 

-

 

 

 

    

 

 

$26,374,023.00

 

 

 

 

 

   

 

 

$6,353,250.00

 

 

 

 

 

Fifth Third Bank     

 

-

 

 

 

    

 

-

 

 

 

    

 

$22,919,100.70

 

 

 

   

 

$2,105,880.41

 

 

 

JPMorgan Chase Bank, N.A.     

 

-

 

 

 

    

 

-

 

 

 

    

 

$48,780,355.49

 

 

 

   

 

$8,967,390.41

 

 

 

Total

 

    

 

$0.00

 

 

 

    

 

$0.00

 

 

 

    

 

$500,616,709.19

 

 

 

   

 

$99,383,290.82

 

 

 